DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021; 04/09/2021; 07/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Allowable Subject Matter
Claims 8-9, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 16-19, 21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam).                                                                                                                                                                Regarding claim 1, Webb teaches A method comprising: 	transmitting a plurality of radar signals using a (5:33-34 “FIG. 1 shows radar system 1, which includes an antenna 2 having a receiver 3 and a transmitter 4”; 5:55-57 “ A return wave is received by a focal plane array 5a on the receiver 3 of antenna 2. Where the return wave has been returned by a moving point-source within the field of view,”); 	receiving a plurality of reflected radar signals that correspond to the plurality of transmitted radar signals using the millimeter-wave radar (5:55-57 “ A return wave is received by a focal plane array 5a on the receiver 3 of antenna 2. Where the return wave has been returned by a moving point-source within the field of view,”); 	mixing a replica of the plurality of transmitted radar signals with the plurality of received reflected radar signals to generate an intermediate frequency signal (5:60-65 “The return wave is mixed on the antenna with an attenuated RF signal of frequency .omega..sub.RF. This provides the signals 9 from sensors 6a.sub.(1) . . . 6a.sub.(5) which all have angular frequencies of (.omega..sub.if +.omega..sub.df). The outputs are fed through mixer 19, where the signals are compared and mixed an intermediate frequency signal from generator 15 in order to produce in phase and quadrature signals 20 and 21.”); 	generating raw digital data based on the intermediate frequency signal using an analog-to-digital converter (6:3-6 “The sampled signals are then fed into A to D converter 24 which digitises the signals ready for sampling, and holding in sampler 25.”);  	processing the raw digital data using a (8:1-5 “The hidden layer nodes (i.e. 42.sub.1, 42.sub.2, . . . , 42.sub.m) and a second node of constant unity output 43 are fully connected in a fan-in input to an output layer k. Where the artificial neural network is for a linear array then there is usually one output node only. Where the array is 2 dimensional then there are usually two output layer nodes”), 
wherein L is a positive integer greater than or equal to 2, and wherein the neural network comprises a plurality of additional layers (7:55-60; 8:1-5 “Thus the adaptive feed-forward network provides a transformation mapping from a n-dimensional input (where n=the number of radar sensors) to a two-dimensional (i.e. .xi. and .eta.) space via an intermediate m-dimensional characterisation space. This mapping is totally defined by the topology of the network (in particular how many hidden layers and how many nodes within each hidden layer are employed), the nonlinear transfer functions and the particular weights and local biases. The appropriate set of weights and biasses are found by a "training" procedure”); and 	processing the intermediate digital data using the plurality of additional layers to generate information about the target (8:2-9 “Where the array is 2 dimensional then there are usually two output layer nodes 44.sub.1 and 44.sub.2. The output node 44.sub.1 provides the elevation .xi. of a source within a scene, and output node 44.sub.2 provides the azimuth .eta. of such a source. To each fan-in input to output layer k nodes a scalar .lambda..sub.jk is applied, and thus the value received at an output layer node”; 11:20-24 “FIG. 3 may be "trained", there now follows a description of training a network to predict source positions when inputs to the artifical neural network are the outputs of idealised focal plane arrays.” [source corresponds to the target, see abstract]). 
Webb does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bayar teaches processing digital data using a constrained L dimensional convolutional layer of a neural network (NN) (Bayar p.  2692 “Our results show that when given comparable amount of training data, our constrained CNN can perform as good or better than state-of-the-art general-purpose detector based on steganalytic features”; title).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system performance (Bayar p. 2700).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bayar merely teaches that it is well-known to incorporate the particular neural network features.  Since Webb and Bayar disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the radar is a millimeter wave radar. However, in a related field of endeavor, Sachidanandam teaches a radar based Gesture recognition using a neural network system and method using a millimeter wave radar (0100 “transceiver 606 can generate radar signals within a range of frequencies (e.g., a frequency spectrum), such as between 1 gigahertz (GHz) and 400 GHz”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar system and method of Sachidanandam and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system accuracy (Sachidanandam Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sachidanandam merely teaches that it is well-known to incorporate the particular range doppler features.  Since the previous combination and Sachidanandam disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 2, Webb in view of Bayar and Sachidanandam teach The method of claim 1, wherein generating information about the target comprises classifying the target based on a set of classes (Bayer p. 2698 “our proposed CNN with a softmax classification layer in Table IV” [further see Table ll “classifiers”]). 

Regarding claim 3, Webb in view of Bayar and Sachidanandam teach The method of claim 1, wherein generating information about the target comprises providing a location of the target using a radar image (Webb 4:54 “FIG. 1 giving an image vector from the radar sensor outputs,”; 14:61-65 “There are several conclusions that can be drawn from these three tables. Firstly, the greater is the number of hidden layer nodes, then the smaller is the error on the test set (up to a network with 15 hidden layer nodes). This shows that a network with more parameters is better able to model the transformation from image space to position space. ”; 15:38-44 “For a given solution for the weights, the bias in the estimate of the position of a single source is found by calculating the image of the point source and then using the trained network to estimate the position from the image. The bias is the difference between the position of the point source and the estimated position.”). 
	Regarding claim 4, Webb in view of Bayar and Sachidanandam teach The method of claim 3, wherein the radar image is a range-Doppler image (RAI), a range-angle image (RAI) or a Doppler-angle image (DAI) (Sachidanandam 0129 “To reduce a quantity of computations, the digital beamformer 616 may process a portion of the range-Doppler data 912 or the pre-processed data 908 based on a range, time, or Doppler frequency interval of interest.”).

	Regarding claim 5, Webb in view of Bayar and Sachidanandam teach The method of claim 1, wherein L is equal to 2 (Bayer fig 2).
	Regarding claim 16, Webb in view of Bayar and Sachidanandam teach The method of claim 1, further comprising training the neural network for less than 21 epochs (Bayar p.  2703 Table XIV [testing accuracy vs. training epochs, 21 epochs is included within the range]). 
	Regarding claim 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
17, Webb in view of Bayar and Sachidanandam teach The method of claim 1, wherein the plurality of additional layers comprises a first maxpool layer followed by an unconstrained 2D convolutional layer followed by a second maxpool layer, followed by a dense layer, and followed by a softmax layer (Bayar fig 2 [reproduced below shows the constrained layer followed by a plurality of maxpool layers and a dense layer corresponding to at least the classification (see p. 2692) and softmax layer]). 

	Regarding claim 18, Webb in view of Bayar and Sachidanandam teach The method of claim 1, wherein the target is a human target (Sachidanandam 0041 “These reflections can also be analyzed to determine, or to add confidence to, authentication, such as an identity of a human through analysis of the radar data”).

	Regarding claim 19, Webb in view of Bayar and Sachidanandam teach The method of claim 18, wherein generating information about the target comprises classifying the target based on a set of classes (Bayar p. 2694 “The output of the latter block is fed to the classification block which consists of three fully-connected layers”), and 
	wherein the set of classes comprises classes indicative of human activities (Sachidanandam 0201 “At operation 1704, a context of the UE is determined. The sensor data obtained at operation 1702 indicates an operating environment of the UE 102 as the user 120 interacts with the UE 102. The sensor data may include patterns or signatures indicating whether a movement is intentional or unintentional. The UE 102 can include or access machine-learned activity classifiers trained using machine learning to recognize patterns or signatures in sensor data that correspond to particular user activities or device contexts.”). 
	Regarding claim 21, Webb in view of Bayar and Sachidanandam teach The method of claim 18, wherein the set of classes comprises classes indicative of human gestures (Sachidanandam 0093 “The gesture-recognition model 621 may be a machine-learned model, such as a neural network, that is trained to identify touch-independent gestures from radar data. ”). 

	Regarding claim 24, Webb in view of Bayar and Sachidanandam teach The method of claim 1, further comprising tracking the target based on the generated information about the target (Sachidanandam 0126 “ the radar system 104 to realize enhanced accuracy and larger effective ranges for detecting and tracking the user”).

	Regarding claim 25, Webb in view of Bayar and Sachidanandam teach The method of claim 1, wherein the plurality of radar signals are a plurality of chirps (Sachidanandam 0116 “Each active radar frame 652 transmits a radar signal (e.g., chirp)”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Huang et al. (US-20190179674 hereinafter Huang).

	Regarding claim 6, Webb in view of Bayar and Sachidanandam teach The method of claim 5, wherein a kernel size of a filter of the constrained L dimensional convolutional layer (Bayar p.  2697 “we use an overlapping kernel with size 3×3 and stride of 2.”). 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Huang teaches a layer 1 kernel size of 11x11 (Huang 0048 “ Layer 1's kernel size is 11×11”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the system and method for data management of Huang and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system computation and efficiency (Huang 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Huang merely teaches that it is well-known to incorporate the particular kernel size.  Since the previous combination and Huang disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Lakhdhar et al. (US-20200322377 hereinafter Lakhdhar).

	Regarding claim 7, Webb in view of Bayar and Sachidanandam teach The method of claim 5, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lakhdhar teaches processing digital signals using a 2D sinc convolutional filter layer (Lakhdhar fig 5a; fig 5b “2D matrix from sinc conv layer”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the system and method of filtering of Lakhdhar and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously preprocess the data to reduce the number of parameters used effectively reducing training time (Lakhdhar 0083).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lakhdhar merely teaches that it is well-known to incorporate the particular processing technique.  Since the previous combination and Lakhdhar disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Shi et al. (CN-105841961 hereinafter Shi).

	Regarding claim 10, Webb in view of Bayar and Sachidanandam teach The method of claim 5, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shi teaches a CNN processing data using a 2D Morlet wavelet filter (Shi p.4 “ the Morlet wavelet transform combined with convolutional neural network, directly using the wavelet coefficient matrix after normalization as original data”; claim 4 “the input of the convolutional neural network is the coefficient matrix of the Morlet wavelet transformation”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the Morlet wavelet transform and CNN system and method of Shi and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously reduce processing burdens (Shi p.4).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shi merely teaches that it is well-known to incorporate the particular processing technique.  Since the previous combination and Shi disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Madhow et al. (US PAT 10451712 hereinafter Madhow).

	Regarding claim 13, Webb in view of Bayar and Sachidanandam teach The method of claim 1, further comprising training the neural network by:  	initializing the neural network (Bayar p.  2694 “Algorithim 1” [initializing the weights of the NN]); and after initializing the neural network, 
	feeding training data to the constrained L dimensional convolutional layer (Bayar p.  2694 [feedforward pass and training accuracy code algorithm in table 1]), w
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Madhow teaches  a gesture recognition system and method using a radar and neural network wherein trainable weights of the constrained L dimensional convolutional layer comprise at least one of a slow-time cutoff frequency, a slow-time bandwidth, a fast-time cutoff frequency, and a fast-time bandwidth (Madhow 17:20-25 “the ranges and Doppler frequencies of targets, and the output of multiple cooperating radar units can be used to estimate and track the positions and velocities of targets.”; 20:7-10 “Once a target is detected and tracked, the micro-Doppler data corresponding to it is also stored by the computing machine(s).”; 21:5-10 “An example is illustrated in FIG. 15. Such labels enable machine learning in which the trained radar system may use range, angle, Doppler, and/or micro-Doppler to estimate the number of objects even when the objects are not separable by classical model-based radar techniques.”; 28:65-67 “determining, using a machine learning-trained module, a label representing one or more objects in the accessed data from the one or more radar units, wherein the machine learning-trained module is trained based on a dataset of labeled radar tracks; and providing, as a digital transmission, the determined label.”; fig 18 [shows a radar cube that is used in the learning process corresponding to a fast time bandwidth]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar collection system and method of Madhow and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system accuracy by giving a better representation of the data (Madhow 19:45-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Madhow merely teaches that it is well-known to incorporate the particular doppler angle features.  Since the previous combination and Madhow disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar)  in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Madhow et al. (US PAT 10451712 hereinafter Madhow) in view of Yiu et al. (US-20200077972 hereinafter Yiu).

	Regarding claim 14, Webb in view of Bayar and Sachidanandam and Madhow teach The method of claim 13, 
The combination does not explicitly teach a cutoff frequency and bandwidth for the Doppler data processing. However, in a related field of endeavor, Yiu teaches further comprising normalizing the slow-time and fast-time cutoff frequencies, and normalizing the slow-time and fast-time bandwidths (Yiu 0036 “Referring to FIG. 3B, in some embodiments, the Doppler bandwidth of the slow-time ensemble is determined as the full-width at half maximum (FWHM) S.sub.AR[f], after normalizing S.sub.AR[f]”; 0055 “Doppler bandwidth estimation was performed at various slow-time instants on a per pixel basis. First, a Doppler clutter filter was applied to suppress tissue echoes; this filter was implemented as a FIR high-pass filter with 0.05 normalized cutoff frequency (i.e., 250 Hz for 10 kHz slow-time sampling rate), ”). 

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network system and method of Yiu and the radar collection system and method of Madhow and and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously reduce processing burdens (Yiu 0030).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Yiu merely teaches that it is well-known to incorporate the particular processing technique.  Since the previous combination and Yiu disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Wen et al. (CN-101231711 hereinafter Wen).

	Regarding claim 15, Webb in view of Bayar and Sachidanandam teach The method of claim 1, further  comprising training the neural network by:  	initializing the neural network (Bayar p.  2694 “Algorithim 1” [initializing the weights of the NN]);  and 	after initializing the neural network, feeding a training data (Bayar p.  2694 [feedforward pass and training accuracy code algorithm in table 1]) to the constrained L dimensional convolutional layer (Bayar p.  2693 “The training process of a CNN is done through an iterative algorithm that alternates between feedforward and backpropagation passes of the data. The weights of the convolutional filters and fully-connected layers are updated at each iteration of the backpropagation passes.”), wherein 
	trainable weights of the constrained L dimensional convolutional layer comprise (Bayar 2698 “We assessed the performance of our approach at performing image manipulation detection in a more general scenario where editing parameters are chosen to be arbitrary. To accomplish this, we created a training and testing datasets using the same unaltered 256×256 grayscale patches that we collected in the previous experiment in Section V-B. We created modified patches using each of the manipulations and associated parameter values listed in Table V” [σ in Table V corresponds to a standard deviation]).
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wen teaches a wave analysis technique suitable for radar target identification using center frequency training weights (Wen p.3 “training the input layer to the centre frequency of the implicit layer weight matrix envelope, surface acoustic wave device, the adopted. an output transducer is the same as the input transducer is composed of a centre frequency”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network system and method of Wen and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve the frequency range of processing signals and reduce power consumption (Wen Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wen merely teaches that it is well-known to incorporate the particular processing technique.  Since the previous combination and Wen disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) and in further view of Madhow et al. (US PAT 10451712 hereinafter Madhow) in view of Meadows et al. (US-20190122409 hereinafter Meadows) in view of Donikian (US-20150316383).

	Regarding claim 20, Webb in view of Bayar and Sachidanandam teach The method of claim 19, (Sachidanandam 0093 “The gesture-recognition model 621 may be a machine-learned model, such as a neural network, that is trained to identify touch-independent gestures from radar data.” [waving a hand corresponds to a gesture]), 
While Sachidanandam discloses “[0201] The UE 102 can include or access machine-learned activity classifiers trained using machine learning to recognize patterns or signatures in sensor data that correspond to particular user activities or device contexts.”, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Madhow teaches
a walking class indicative of a human walking (Madhow 20:33-35 “For example, “human+dog” may be the label for a human walking a dog. “Human walking” or “human running” may describe a human engaged in different activities.”; 24:23-26“ For example, different individuals may have differences in gait when walking, which can be captured effectively in range, angle, Doppler, and/or micro-Doppler patterns. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar collection system and method of Madhow and the radar system and method of Sachidanandam and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system accuracy by giving a better representation of the data (Madhow 19:45-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Madhow merely teaches that it is well-known to incorporate the particular doppler angle features.  Since the previous combination and Madhow disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor Meadows teaches
an idle class indicative of an idle human (Meadows 0166 “track idle and verbal movement to determine a training dataset of general human movements”), 
a random arm movements class indicative of a human exhibiting random arm movements (Meadows 0025 “features may include one or more of: spoken or written communication of the individual, an emotion of the individual, non-verbal communication by the individual, a tone, a style or manner of speaking, a gesture, facial expression, a vital sign, body language, a walking style or gait, folded arms or a posture”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network system and method of Meadows and the teachings of Madhow and the radar system and method of Sachidanandam and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve training datasets (Meadows 0006).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Meadows merely teaches that it is well-known to incorporate the particular datasets.  Since the previous combination and Meadows disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Donikian teaches a working class indicative of a sitting human working with a computer (Donikian 0031 “ For example, the primary classifier may be designed to classify two parent motions: whether the mobile device is being manipulated whilst the user is stationary (e.g., the user is interacting with the device whilst sitting down or standing up, but without moving within the environment) ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the NN system and method of Donikian and the neural network system and method of Meadows and Madhow and the radar system and method of Sachidanandam and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve classifier performance (Donikian 0038).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Donikian merely teaches that it is well-known to incorporate the particular datasets.  Since the previous combination and Donikian disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Wexler (US-20180115797 hereinafter Wexler).

Regarding claim 22, Webb in view of Bayar and Sachidanandam teach The method of claim 18, wherein the set of classes comprises a first class indicative of the presence of a human (Sachidanandam 0093 “The gesture-recognition model 621 may be a machine-learned model, such as a neural network, that is trained to identify touch-independent gestures from radar data. ”), and 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wexler teaches a second class indicative of the absence of a human (Wexler 0182 “wearable apparatus 110 may transmit an amber alert based on the classification of person 1860 as a child and/or based on the absence of other persons, such as adults, nearby.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include NN system and method of Wexler the radar system and method of Sachidanandam and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve the accuracy and completeness of a profile (Wexler 0269).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wexler merely teaches that it is well-known to incorporate the particular classification.  Since the previous combination and Wexler disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Hsu et al. (US-20160034813 hereinafter Hsu).
	Regarding claim 23, Webb in view of Bayar and Sachidanandam teach The method of claim 18, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hsu teaches a neural network wherein the set of classes comprises classes indicative of the number of humans present (Hsu 0055 “the predictive module 112_3 predicts the second number of people corresponding to the second appliance usage based on the classifier”; 0057 “The model establishing module 112_1 may continuously train the classifier based on the corresponding relation between the plurality of first numbers of people”; 0019 “a classifier that classifies the plurality of first numbers of people”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include radar based NN of Hsu and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve analysis of an area of interest (Hsu 0009).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hsu merely teaches that it is well-known to incorporate a number of people classification onto a neural network.  Since the previous combination and Hsu disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) and in further view of Madhow et al. (US PAT 10451712 hereinafter Madhow).

	Regarding claim 27, Webb in view of Bayar and Sachidanandam teach The method of claim 1, (Sachidanandam 0086 “ range-Doppler data, processed data including target location information (e.g., range, azimuth, elevation)”), the method further comprising processing the intermediate digital data using a second plurality of additional layers (Bayar fig 2) 
While Sachidanandam discloses an angle estimator “[0134] The angle estimator 618 therefore maps the unique angular signature or pattern to an angular position”, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Madhow teaches
a range-angle radar image indicative of the location of the target (Madhow 19:60-63 “As shown in FIG. 18, this can then be converted to range-Doppler-angle space (block 1810) by taking a 3D FFT”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar collection system and method of Madhow and the radar system and method of Sachidanandam and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system accuracy by giving a better representation of the data (Madhow 19:45-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Madhow merely teaches that it is well-known to incorporate the particular doppler angle features.  Since the previous combination and Madhow disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Sachidanandam et al. (US-20210342008 hereinafter Sachidanandam) in view of Denker et al. (US PAT 5067164 hereinafter Denker).

	Regarding claim 26, Webb in view of Bayar and Sachidanandam teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Denker teaches wherein the plurality of additional layer comprises a first additional constrained convolutional layer (Denker 5:25-30 “The second feature detection layer includes a plurality of constrained feature maps 40 and a corresponding plurality of feature reduction maps 50. As shown in the figure, the particular embodiment of the network includes twelve each of the constrained feature maps and the corresponding feature reduction maps in the second layer.”; 6:58-60 “FIG. 5 shows the interconnection from feature reduction map 301 to unit 420 in constrained feature map 401 in the second feature detection layer. ”; Abstract “Units in each feature map of the second constrained feature detection layer respond as a function of a corresponding kernel and of different portions of an individual feature reduction map or a combination of several feature reduction maps in the first constrained feature detection layer as captured in a receptive field of the unit. The feature reduction maps of the second constrained feature detection layer are fully connected to each unit in the final character classification layer. Kernels are automatically learned by constrained back propagation during network initialization or training.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the constrained automatic learning for a NN system and method of Denker and the digital forensics system and method of Bayar with radar system and method of Sachidanandam with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system accuracy (Denker 2:5-15).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Denker merely teaches that it is well-known to incorporate the particular constrain feature for an NN.  Since the previous combination and Denker disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results. 
Claim(s) 28-30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Lund et al. (US-20200326203 hereinafter Lund) and in further view of Hazra et al. (Robot Gesture Recognition using Millimetric-Wave Radar System [NPL, 2018 hereinafter Hazra]).


	Regarding claim 28, Webb teaches A radar system comprising: 	a (5:33-34 “FIG. 1 shows radar system 1, which includes an antenna 2 having a receiver 3 and a transmitter 4”; 5:55-57 “ A return wave is received by a focal plane array 5a on the receiver 3 of antenna 2. Where the return wave has been returned by a moving point-source within the field of view,”); 		a receiving antenna configured to receive a plurality of reflected radar signals radar (5:55-57 “ A return wave is received by a focal plane array 5a on the receiver 3 of antenna 2. Where the return wave has been returned by a moving point-source within the field of view,”); 		a mixer configured to mix a replica of the plurality of transmitted radar signals with the plurality of received reflected radar signals to generate an intermediate frequency signal (5:60-65 “The return wave is mixed on the antenna with an attenuated RF signal of frequency .omega..sub.RF. This provides the signals 9 from sensors 6a.sub.(1) . . . 6a.sub.(5) which all have angular frequencies of (.omega..sub.if +.omega..sub.df). The outputs are fed through mixer 19, where the signals are compared and mixed an intermediate frequency signal from generator 15 in order to produce in phase and quadrature signals 20 and 21.”); 	an analog-to-digital converter (ADC) configured to generate, at an output of the ADC, raw digital data based on the intermediate frequency signal (fig 3 [A/D converter]; 6:3-6 “The sampled signals are then fed into A to D converter 24 which digitises the signals ready for sampling, and holding in sampler 25.”); and 	(6:3-6 “The sampled signals are then fed into A to D converter 24 which digitises the signals ready for sampling, and holding in sampler 25.”), and 	process the raw digital data using a (8:1-5 “The hidden layer nodes (i.e. 42.sub.1, 42.sub.2, . . . , 42.sub.m) and a second node of constant unity output 43 are fully connected in a fan-in input to an output layer k. Where the artificial neural network is for a linear array then there is usually one output node only. Where the array is 2 dimensional then there are usually two output layer nodes”), 
	wherein L is a positive integer greater than or equal to 2, and wherein the neural network comprises a plurality of additional layers (7:55-60; 8:1-5 “Thus the adaptive feed-forward network provides a transformation mapping from a n-dimensional input (where n=the number of radar sensors) to a two-dimensional (i.e. .xi. and .eta.) space via an intermediate m-dimensional characterisation space. This mapping is totally defined by the topology of the network (in particular how many hidden layers and how many nodes within each hidden layer are employed), the nonlinear transfer functions and the particular weights and local biases. The appropriate set of weights and biasses are found by a "training" procedure”); and 		process the intermediate digital data using the plurality of additional layers to generate, at an output of the (8:2-9 “Where the array is 2 dimensional then there are usually two output layer nodes 44.sub.1 and 44.sub.2. The output node 44.sub.1 provides the elevation .xi. of a source within a scene, and output node 44.sub.2 provides the azimuth .eta. of such a source. To each fan-in input to output layer k nodes a scalar .lambda..sub.jk is applied, and thus the value received at an output layer node”; 11:20-24 “FIG. 3 may be "trained", there now follows a description of training a network to predict source positions when inputs to the artifical neural network are the outputs of idealised focal plane arrays.” [source corresponds to the target, see abstract]). 
Webb does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bayar teaches processing digital data using a constrained L dimensional convolutional layer of a neural network (NN) (Bayar p.  2692 “Our results show that when given comparable amount of training data, our constrained CNN can perform as good or better than state-of-the-art general-purpose detector based on steganalytic features”; title).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system performance (Bayar p. 2700).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bayar merely teaches that it is well-known to incorporate the particular neural network features.  Since Webb and Bayar disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Lund teaches a radar system using an AI accelerator (Lund 0192 “Also shown in FIG. 13, digital signal processor(s) (DSP(s)) 1312 and general-purpose processor(s) 1311 may be connected to memory 1340 through bus 1301 . . . The one or more instructions may be executable by general-purpose processor(s) 1311, specialized processors, graphics processing unit(s) (GPU), neural processor(s) (NPU), AI accelerator(s)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include neural network system and method of Lund and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve processing efficiency (Lund 0105).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lund merely teaches that it is well-known to incorporate the particular AI accelerator.  Since both the previous combination and Lund disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Lund discloses using ADC circuitry, the combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Hazra teaches gesture recognition system using a neural network using a signal processor having an input coupled to the output of the ADC (fig. 1) and using a millimeter radar (title).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the gesture recognition system and method of Hazra and the neural network system and method of Lund and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system performance (Hazra p.1).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hazra merely teaches that it is well-known to incorporate the ADC connection.  Since both the previous combination and Hazra disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 29, Webb in view of Bayar and Lund and Hazra teach The radar system of claim 28, further comprising a digital signal processor (DSP) having an input coupled to the output of the AI accelerator, wherein the AI accelerator is directly connected to an output of the millimeter-wave radar sensor (Lund fig 13; 0196 “Sensors 1360 may generate analog or digital signals that may be stored in memory 1340 and processed by DSP(s) 1312 or general-purpose application processor 1311 in support of one or more applications such as, for example, applications directed to positioning or navigation operations. The sensors 1360 may also include radar 1362, which may be used to determine the distance between the device and another object. The sensors 1360, SPS receiver 1355, wireless transceiver 1321, camera(s) 1364, audio i/o 1370, radar 1362”; 0193 “device 1370 comprising, for example, a dedicated speaker, microphone, digital to analog circuitry, analog to digital circuitry” [element 1311 corresponds to an AI accelerator]). 

	Regarding claim 30, Webb in view of Bayar and Lund and Hazra teach The radar system of claim 29, wherein the DSP is configured to track a target based on the output of the AI accelerator (Lund 0148 “At block 860, the features are used to identify the vehicle. These features may also be used to track the vehicle, and/or be used to determine position information relative to the ego device.”). 




	Regarding claim 33, Webb in view of Bayar and Hazra teach The radar system of claim 32, 
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Lund teaches a radar system using an AI accelerator (Lund 0192 “Also shown in FIG. 13, digital signal processor(s) (DSP(s)) 1312 and general-purpose processor(s) 1311 may be connected to memory 1340 through bus 1301 . . . The one or more instructions may be executable by general-purpose processor(s) 1311, specialized processors, graphics processing unit(s) (GPU), neural processor(s) (NPU), AI accelerator(s)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network system and method of Lund and the gesture recognition system and method of Hazra and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve processing efficiency (Lund 0105).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lund merely teaches that it is well-known to incorporate the AI Acceleration.  Since both the previous combination and Lund disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) in view of Lund et al. (US-20200326203 hereinafter Lund) in view of Hazra et al. (Robot Gesture Recognition using Millimetric-Wave Radar System [NPL, 2018 hereinafter Hazra]) in view of Eno et al. (US-20210081353 hereinafter Eno).

	Regarding claim 31, Webb in view of Bayar and Lund and Hazra teach The radar system of claim 29, 
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Eno teaches wherein the AI accelerator and the DSP are integrated in the same integrated circuit (Eno 0094 “ SoC 806 can include one or more general-purpose processing devices such as a microprocessor, a CPU, or the like. Also, the SoC 806 can include one or more special-purpose processing devices such as a GPU, an ASIC, FPGA, a digital signal processor (DSP), network processor, a processor in memory (PIM), or the like. ”; fig 4).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the accelerator chip system and method of Eno the gesture recognition system and method of Hazra and the neural network system and method of Lund and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve data processing (Eno 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eno merely teaches that it is well-known to incorporate the particular AI accelerator connection.  Since both the previous combination and Eno disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results. 











Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PAT 5345539) in view of Bayer et al. (Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection [NPL, 2018] hereinafter Bayar) and in further view of Hazra et al. (Robot Gesture Recognition using Millimetric-Wave Radar System [NPL, 2018 hereinafter Hazra]).

	Regarding claim 32, Webb teaches A radar system comprising: 	a (5:33-34 “FIG. 1 shows radar system 1, which includes an antenna 2 having a receiver 3 and a transmitter 4”; 5:55-57 “ A return wave is received by a focal plane array 5a on the receiver 3 of antenna 2. Where the return wave has been returned by a moving point-source within the field of view,”), and to receive a plurality of reflected (5:55-57 “ A return wave is received by a focal plane array 5a on the receiver 3 of antenna 2. Where the return wave has been returned by a moving point-source within the field of view,”); 		a mixer configured to mix a replica of the plurality of transmitted chirps with the plurality of received reflected chirps to generate an intermediate frequency signal (5:60-65 “The return wave is mixed on the antenna with an attenuated RF signal of frequency .omega..sub.RF. This provides the signals 9 from sensors 6a.sub.(1) . . . 6a.sub.(5) which all have angular frequencies of (.omega..sub.if +.omega..sub.df). The outputs are fed through mixer 19, where the signals are compared and mixed an intermediate frequency signal from generator 15 in order to produce in phase and quadrature signals 20 and 21.”); 	an analog-to-digital converter (ADC) configured to generate, at an output of the ADC, raw digital data based on the intermediate frequency signal (fig 3 [A/D converter]; 6:3-6 “The sampled signals are then fed into A to D converter 24 which digitises the signals ready for sampling, and holding in sampler 25.”); and 	a processor having (2:57-51 “radar receiving sensor elements providing multiple outputs, signal processing means to giving image information from the multiple outputs”), and configured to:  		receive the raw digital data from the ADC (6:3-6 “The sampled signals are then fed into A to D converter 24 which digitises the signals ready for sampling, and holding in sampler 25.”), and 		process the raw digital data using a neural network having a first (fig 2; 8:1-5 “The hidden layer nodes (i.e. 42.sub.1, 42.sub.2, . . . , 42.sub.m) and a second node of constant unity output 43 are fully connected in a fan-in input to an output layer k. Where the artificial neural network is for a linear array then there is usually one output node only. Where the array is 2 dimensional then there are usually two output layer nodes”) followed by
	a plurality of additional layers to generate (7:55-60; 8:1-5 “Thus the adaptive feed-forward network provides a transformation mapping from a n-dimensional input (where n=the number of radar sensors) to a two-dimensional (i.e. .xi. and .eta.) space via an intermediate m-dimensional characterisation space. This mapping is totally defined by the topology of the network (in particular how many hidden layers and how many nodes within each hidden layer are employed), the nonlinear transfer functions and the particular weights and local biases. The appropriate set of weights and biasses are found by a "training" procedure”; 3:30-35 “ The role of each hidden layer node is to accept the calculated values of the weighted connection between input and hidden layers and output a value obtained by passing it through a (generally, but not necessarily) nonlinear transfer function. Hidden layer node outputs may then be used as fan-in inputs to output nodes, or alternatively to a second layer of hidden layer nodes. This second layer of fan-in inputs is also weighted by a scalar which may differ for each fan-in input. ”), at 
	an output of the plurality of additional layers, data associated with the target (8:2-9 “Where the array is 2 dimensional then there are usually two output layer nodes 44.sub.1 and 44.sub.2. The output node 44.sub.1 provides the elevation .xi. of a source within a scene, and output node 44.sub.2 provides the azimuth .eta. of such a source. To each fan-in input to output layer k nodes a scalar .lambda..sub.jk is applied, and thus the value received at an output layer node”; 11:20-24 “FIG. 3 may be "trained", there now follows a description of training a network to predict source positions when inputs to the artifical neural network are the outputs of idealised focal plane arrays.” [source corresponds to the target, see abstract]). 
Webb does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bayar teaches processing digital data using a constrained L dimensional convolutional layer of a neural network (NN) (Bayar p.  2692 “Our results show that when given comparable amount of training data, our constrained CNN can perform as good or better than state-of-the-art general-purpose detector based on steganalytic features”; title).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system performance (Bayar p. 2700).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bayar merely teaches that it is well-known to incorporate the particular neural network features.  Since Webb and Bayar disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hazra teaches gesture recognition system using a radar and neural network using a signal processor having (Hazra p.1 “chirp”) and a  processor having an input coupled to the output of the ADC (Hazra fig 1) as well as a millimeter radar (title).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the gesture recognition system and method of Hazra and the digital forensics system and method of Bayar with the radar apparatus using a neural network of Webb. One would have been motivated to do so in order to advantageously improve system performance (Hazra p.1).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hazra merely teaches that it is well-known to incorporate the ADC connection.  Since both the previous combination and Hazra disclose similar processing of digital data using a neural network, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Short-Range Millimetric-Wave Radar System for Occupancy Sensing Application, Avik Santra ([NPL, 2018]) discloses various human actives and corresponding detectable motions using radar (fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648   

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648